In an action to recover damages for personal injuries, etc., the defendant Sun Wing Wo Realty Corp. appeals from an order of the Supreme Court, Kings County (Garry, J.), dated August 31, 1992, which granted the motion made by the counsel for the defendant Wonton Deluxe, Inc., to withdraw as counsel.
Ordered that the order is affirmed, with costs.
The decision to grant or deny permission for counsel to withdraw lies within the discretion of the trial court, and the court’s decision will not be overturned absent a showing of an improvident exercise of discretion (see, Haskell v Haskell, 185 AD2d 333). Based upon the papers submitted and the fact that the defendant Wonton Deluxe, Inc., did not oppose its counsel’s motion to withdraw, the court did not improvidently exercise its discretion in permitting counsel to withdraw. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.